

115 HR 4674 IH: Stop Taxpayers Obligations to Perpetrators of Sexual Harassment Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4674IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mrs. Love introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse
			 the Treasury for payments of awards and settlements under such Act which
			 are made in connection with claims of sexual harassment committed by the
			 Members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Taxpayers Obligations to Perpetrators of Sexual Harassment Act. 2.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in cases of acts of sexual harassment committed personally by Members (a)Mandating reimbursement of amounts paidSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:
				
					(d)Reimbursement by Members of Congress of amounts paid as settlements and awards in cases of sexual
			 harassment
 (1)In generalIf a payment is made from the account described in subsection (a) for an award or settlement in connection with an allegation of a violation of section 201(a) which consists of an act of sexual harassment committed personally by a Member of the House of Representatives or a Senator, the Member or Senator shall reimburse the account for the amount of the award or settlement, in accordance with procedures established by the Committee on House Administration of the House of Representatives (in the case of a Member of the House, including a Delegate or Resident Commissioner to the Congress) or the Committee on Rules and Administration of the Senate (in the case of a Senator).
 (2)DeadlineA Member shall reimburse the account described in subsection (a) for a payment described in paragraph (1) not later than 90 days after the payment is made.
						.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.
			3.Prohibition against use of Members’ Representational Allowance for payments in connection with
			 allegations of sexual harassment
 (a)ProhibitionThe Members’ Representational Allowance of a Member of the House of Representatives may not be used to pay awards, settlements, or other compensation in connection with allegations of sexual harassment by the Member or any individual whose compensation is paid from the Allowance.
 (b)Exercise of rulemaking authoritySubsection (a) is enacted— (1)as an exercise of the rulemaking power of the House of Representatives, and as such it shall be considered as part of the rules of the House, and shall supersede other rules only to the extent that it is inconsistent therewith; and
 (2)with full recognition of the constitutional right of the House to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House.
				